Citation Nr: 1014641	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to service connection for bilateral pes 
planus. 

2. Entitlement to a compensable rating for bilateral tinea 
pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1976 to November 1979.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2009, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  In March 2009 the case was remanded for 
additional development.      

For reasons that will be explained in detail below, the 
matter pertaining to pes planus has been recharacterized as 
an original service connection claim rather than a claim to 
reopen.


FINDINGS OF FACT

1. Bilateral pes planus was not noted on the Veteran's 
service entrance examination.

2. The Veteran's bilateral pes planus became manifest during 
service and is shown to have persisted since. 

3. Prior to March 2, 2004 the Veteran's bilateral tinea pedis 
with onychomycosis was not shown to have involved 5 percent 
or more of the entire body (or of exposed areas); to have 
required intermittent systemic therapy; or to have been 
manifested by deep scarring, scarring involving an area of 
144 square inches or more, unstable scarring, or scarring 
that was painful or limited function. 

4. The Veteran's bilateral tinea pedis with onychomycosis is 
shown to have required systemic therapy for 90 days, 
beginning March 2, 2004, but not constantly or near-
constantly; involvement of 40 percent or more of the body or 
of exposed areas was not shown.

5. From June 1, 2005 the Veteran's bilateral tinea pedis with 
onychomycosis is not shown to have involved 5 percent or more 
of the entire body (or of exposed areas); to have required 
intermittent systemic therapy in the prior 12 months or 
since; or to have been manifested by deep scarring, scarring 
involving an area of 144 square inches or more, unstable 
scarring, or scarring that was painful or limited function. 


CONCLUSIONS OF LAW

1. Service connection for bilateral pes planus is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2. The Veteran's service-connected bilateral tinea pedis with 
onychomycosis warrants "staged" ratings of: 0 percent prior 
to March 2, 2004; an increased 30 percent from March 2, 2004 
to June 1, 2005; and 0 percent from June 1, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.31, 4.118, Diagnostic Codes (Codes) 7800-7805 (as in 
effect prior to, and from, October 23, 2008), Code 7806 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

Regarding the bilateral pes planus claim, inasmuch as the 
benefit sought is being granted, there is no reason to 
belabor the impact of the VCAA on this matter; any notice 
defect or duty to assist failure is harmless.  

Regarding the rating for bilateral tinea pedis with 
onychomycosis, in a claim for increase, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  An August 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  A November 2007 letter informed 
the Veteran of rating and effective date criteria.  A May 
2009 letter informed the Veteran that he needed to submit 
supporting evidence showing the effect that his disability's 
worsening had on employment and daily life.  An October 2009 
supplemental statement of the case (SSOC) then readjudicated 
the matter (curing any notice timing defect).  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has received 
the general-type notice described in Vazquez-Flores, and has 
had ample opportunity to respond/supplement the record.  It 
is not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent service treatment records (STRs) are 
associated with the claims file and post-service treatment 
records have been secured.  Social Security Administration 
(SSA) records are also associated with the claims file.  
Pursuant to the Board's March 2009 remand, the RO arranged 
for a VA examination in July 2009.  The examination was 
adequate as it considered the evidence of record and the 
Veteran's reported history, was based on a thorough 
examination of the Veteran, and noted all physical findings 
necessary for a proper determination in the matter.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection for bilateral pes planus

As a preliminary matter, service connection for pes planus 
was denied in an unappealed rating decision in April 1981, 
then again in February 2004, in part based on a finding that 
such disability was not manifested during service.  The 
Board's remand noted that the Veteran's STRs contained a 
record noting that the Veteran was placed on profile for 
"flat foots" during service, but subsequent to his Chapter 
14 examination.  On remand the RO was asked to review the 
case in light of this evidence which was not previously 
acknowledged.  The RO response consisted of a notation in a 
supplemental statement of the case that after further review 
of the case "there was a service treatment report dated 
November 1978 showing you were seeking a profile renewal for 
flat feet.  However, the evidence of record still fails to 
show a current and chronic disability that it [sic] related 
to service."   

Notably, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim.  38 C.F.R. 
§ 3.156(c)(1).  In essence, the situation in this case is 
analogous to 38 C.F.R. § 3.156(c).  Inasmuch as the RO made a 
finding in 1981 that "the records are silent regarding any 
complaints, findings, or treatment for pes planus", the 
assumption must be either that the November 1978 STR and 
September 1978 Chapter 14 examination (noting foot trouble in 
a report of history) were not associated with the claims file 
or that they were overlooked.  Inasmuch as there was a 
subsequent final rating decision which confirmed the 1981 
rating decision, the Board finds that the former is the more 
likely scenario. (As otherwise the records would have been 
overlooked twice).  In either event, the matter has to be 
revisited de novo given that a pertinent STR was not 
considered in prior adjudications. 

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

On December 1975 service entrance examination the Veteran's 
feet were normal on clinical evaluation. 

On September 1978 "Chapter 14" examination the Veteran's 
feet were normal on clinical evaluation.  In history recorded 
at the time the Veteran reported foot problems; the matter 
was not pursued.   

A November 1978 STR notes that the Veteran had "flat foots" 
and needed his profile renewed.  

The Veteran's initial claim of service connection for 
bilateral pes planus was received in December 1979.  

On February 1981 VA examination (scheduled in connection with 
the initial claim) the Veteran reported he had pain and 
aching of the feet with aggravation from standing for 
extended periods or walking for extended distances.  There 
was a moderate depression of the longitudinal arch of both 
feet. The diagnosis was symptomatic bilateral pes planus 
(moderate degree).  A February 1981 X-ray was interpreted as 
revealing bilateral pes planus deformity.  

More recent treatment records show that the Veteran continues 
to have flat feet.

The Veteran's service entrance examination did not mention or 
note bilateral pes planus.  Consequently, he is entitled to 
the presumption of soundness on entrance into service.  
38 U.S.C.A. § 1111.  In history provided on September 1978 
"Chapter 14" examination, the Veteran indicated that he had 
foot problems.  The feet were normal on clinical evaluation; 
the examiner did not address the Veteran's reported history 
of foot problems.  A November 1978 STR notes that the Veteran 
was seeking a profile renewal for pes planus ("flat 
foots").  He filed his claim for service connection for pes 
planus in December 1979, the month following his separation 
from service in November 1979.  He was scheduled for an 
examination in conjunction with such claim.  When the 
examination was ultimately conducted it showed moderate pes 
planus.  Thus, the evidence reflects that the Veteran was 
free of pes planus when inducted; that pes planus became 
manifest during service; and that such disability has 
persisted since.  Accordingly, the Board finds that all the 
requirements for establishing service connection are met, and 
that service connection for bilateral pes planus is 
warranted.   

Rating for bilateral tinea pedis with onychomycosis 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has not 
assigned "staged" ratings.  However, on review of the 
entire record, the Board finds that there are specific 
periods of time (as indicated below) when different and 
distinct levels of impairment/disability are shown, and that 
"staged" ratings are warranted.

The Veteran's bilateral tinea pedis with onychomycosis is 
rated under Code 7813 (for dermatophytosis including tinea 
pedis).  Code 7813 provides for ratings under Code 7806 
(dermatitis) or Codes 7800-7805 (scars).  The criteria for 
rating scars were revised effective October 23, 2008.  The 
Veteran's claim for increase was filed on July 30, 2004; he 
is entitled to a rating under either the prior or revised 
criteria (if such are more favorable) (from their effective 
dates).  VAOGCPREC 3-2000.  

Code 7806 criteria provide that a 10 percent rating is 
warranted for involvement of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for involvement of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. A 60 percent 
rating requires more than 40 percent of the entire body or 
more than 40 percent of exposed areas, affected, or; constant 
or near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period.  38 C.F.R. § 4.118. 
Under the pre-October 23, 2008 scars criteria, a 10 percent 
rating is warranted for a scar (not on the head, face, or 
neck) when it is: A deep scar (one associated with underlying 
tissue damage) or one that causes limited motion, and 
involves an area or areas of 6 square inches (39 sq. cm.) or 
greater (Code 7801); a superficial scar that does not cause 
limited motion and involves an area or areas of 144 square 
inches (929 sq. cm.) or greater (Code 7802); a superficial, 
unstable (one where for any reason, there is frequent loss of 
covering of skin over the scar) scar (Code 7803); a 
superficial scar that is painful on examination (Code 7804).  
Under Code 7805 scars may also be rated based on limitation 
of function of the affected part.  38 C.F.R. § 4.118 (as in 
effect prior to October 23, 2008).    

Under the revised criteria effective October 23, 2008, a 10 
percent rating is warranted for a scar (not on the head, 
face, or neck) when it is: A burn or other scar(s) that is 
deep and nonlinear involving an area of at least 6 square 
inches (39 sq. cm) (Code 7801); a burn or other scar(s) that 
is superficial and nonlinear involving an area of 144 square 
inches (929 sq. cm) or greater (Code 7802); when there are 
one or two scars that are painful or unstable (Code 7804); or 
under an appropriate diagnostic code for limitation of 
function (Code 7805).  38 C.F.R. § 4.118 (effective from 
October 23, 2008).    

A June 2004 VA outpatient treatment record notes that the 
Veteran was prescribed oral Lamisil for his fungal nails on 
March 2, 2004.  There was no xerotic skin, interdigital 
maceration, or open lesions.  There was mild hypertrophy and 
discoloring of the nails of digits 1 and 2 of the left foot 
and digit 1 of the right foot.  The assessment was mild 
onychomycosis times three. 

A July 2004 VA outpatient treatment record notes that the 
Veteran's onychomycosis was treated with oral Lamisil. It was 
also noted that the Veteran's hyperkeratotic nails and tinea 
pedis were being followed by podiatry and that oral Lamisil 
was working well and his nails were improving. 

A report of August 2004 VA examination notes that the Veteran 
had been on Lamisil oral antifungal medication for 90 days, 
finishing a month prior.  He had itchiness which he treated 
with Nizoral and powders.  On examination, the Veteran's 
nails were clear with "onycholysis" distally.  The 
diagnosis was treated onychomycosis, or dermatophyte fungus 
in his toenails, and tinea pedis.

A December 2006 VA outpatient treatment record notes that the 
Veteran was being followed for dermatophytosis of the nail 
and foot.

An August 2006 VA outpatient treatment record notes that the 
Veteran's tinea pedis was well controlled and not currently 
active with the use of Nizoral cream and tolnaftate powder. 

A January 2008 VA outpatient treatment record notes that the 
Veteran was being followed for dermatophytosis of the nail 
and foot. 

On July 2009 VA examination, the examiner noted that the 
Veteran was currently working as a bus driver.  The Veteran 
stated that he was using tolnaftate topical medication and 
powder to the intertriginous areas between the toes.  The 
examiner noted that with treatment the Veteran's athlete's 
foot remained under good control.  The Veteran reported that 
without his medications he had significant problems with 
itching and blistering; he had been treated with oral 
medication (presumed to be Lamisil) for onychomycosis more 
than 12 months prior.  On physical examination there were 
very small ridged areas in the intertriginous areas between 
the toes consistent with prior active tinea pedis.  There was 
no sign of active inflammation or blistering.  The involved 
area was estimated to be considerably less than one percent 
of the total body surface. There was no evidence of 
onychomycosis. There was very minimal thickening of the 
distal toenails of the great toes bilaterally; however the 
examiner noted that the thickening was within normal range 
and was not specifically diagnostic of onychomycosis.  The 
diagnosis was tinea pedis controlled with topical treatment.  

The Veteran's tinea pedis with onychomycosis was controlled 
with topical medication prior to March 2, 2004, at which time 
a 90 day course of oral Lamisil was prescribed.  Subsequently 
the tinea/onychomycosis improved and he was taken off the 
oral Lamisil.  The most recent medical evidence of record 
shows that the Veteran use only topical medication/powders to 
control his condition. 
The entire appeal period - Rating under Codes 7800-7805 
(Scars)

Under the pre-October 23, 2008 criteria, Code 7801 requires 
involvement of an area or areas of 6 square inches (39 sq. 
cm.).  Code 7802 requires involvement of an area or areas of 
144 square inches (929 sq. cm.) or greater.  Such extensive 
involvement is not shown.  Code 7803 requires a scar that is 
unstable; such is not shown.  Code 7804 requires a scar that 
is painful on examination; the Veteran's tinea pedis was not 
shown to be painful on examination.  Code 7805 provides for a 
rating based on limitation of function of the affected part; 
no associated limitation of function has been found on 
examination.  Consequently, a compensable rating at any time 
during the appeal period under pre-October 23, 2008 Codes 
7801-7805 is not warranted.  38 C.F.R. § 4.118. 

Under the criteria that came into effect October 23, 2008, 
Code 7801 requires that the area or areas affected exceed 6 
square inches (39 sq. cm.).  Code 7802 requires that the area 
or areas affected exceed 144 square inches (929 sq. cm.).  
Such extensive involvement is not shown. Code 7804 requires a 
scar that is unstable or painful, such is not shown. Code 
7805 requires limitation of function and such is not shown.  
Consequently, a compensable rating at any time during the 
appeal period under Codes 7801-7805 is not warranted.  38 
C.F.R. § 4.118 (effective from October 23, 2008). 

Rating under Code 7806 -prior to March, 2 2004 

There is no evidence that the Veteran's tinea pedis with 
onychomycosis affected at least 5 percent of the entire body 
(the feet are not exposed areas).  There is likewise no 
medical evidence showing that intermittent 
systemic/immunosuppressive therapy was required.  
Consequently, a compensable rating prior to March 2, 2004 
under Code 7806 criteria is not warranted.  38 C.F.R. 
§ 4.118.

From March 2, 2004 to June 1, 2005

On March 2, 2004 a 90 day (until June1, 2004) course of 
systemic medication (oral Lamisil) was prescribed.  A July 
2004 record notes that Lamisil was working well.  
Accordingly, the record shows that the Veteran underwent 
systemic therapy for a total duration of six weeks or more, 
but not constantly or near-constantly.  Consequently, a 30  
percent rating (but no higher) under the Code 7806 criteria 
is warranted for the one year period beginning March 2, 2004 
until June 1, 2005.  38 C.F.R. § 4.118.

From June 1, 2005

Beginning June 1, 2005 and since, there has not been a period 
of time when systemic medication to treat the Veteran's foot 
fungus was required during a prior 1 year period.  
Furthermore, the condition is not shown to have affected at 
least 5 percent of the entire body (or exposed areas); the 
July 2009 VA examiner noted that the areas involved were 
estimated to be considerably less than one percent of the 
total body surface.  Consequently, effective June 1, 2005, a 
compensable rating under Code 7806 criteria was no longer 
warranted.  38 C.F.R. § 4.118.

In summary, the Veteran's bilateral tinea pedis with 
onychomycosis warrants staged ratings of 0 percent prior to 
March 2, 2004, 30 percent from March 2, 2004 to June 1, 2005; 
and 0 percent from June 1, 2005. 

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to bilateral tinea pedis 
with onychomycosis that are not encompassed by the ratings 
assigned.  Therefore, the schedular criteria are not 
inadequate.  Accordingly, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran is employed as a bus driver and has 
not alleged unemployability, the matter of entitlement to a 
total rating based on individual unemployability is not 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009). 



ORDER

Service connection for bilateral pes planus is granted. 

A "staged" increased rating of 30 percent (but no higher) 
is granted for the Veteran's bilateral tinea pedis with 
onychomycosis for the period from March 2, 2004 to June 1, 
2005, subject to the regulations governing payment of 
monetary awards; compensable ratings prior to March 2, 2004 
and/or from June 1, 2005 are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


